PER CURIAM.
The crucial question in the case is where the collision occurred. If it was near the Oil Dock or .Fighting Dock on the Staten Island side of the channel it would be easy to find the Ashbourne in fault. If, however, it happened on the other side of the channel near the red buoy, the Bouker No. 2 would seem to be in fault. The District Judge found that the collision was on the northern side of the channel a little to the westward of the red buoy. The testimony as to location is voluminous and very conflicting; all the witnesses who gave evidence on that point were examined in court, and the District Judge had the advantage of seeing them and hearing their testimony. We find nothing in the case which would warrant this court in reversing his finding.. The decrees are affirmed, with interest to libelants, and with costs to the Ashbourne against the Bouker No. 2.